ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Wisz on 06/08/2021.

Claims 13 and 23-26 have been amended to:

13.	(Currently Amended) A gas turbine engine, comprising:
	a compressor section comprising a plurality of circumferentially-spaced blades having abrasive blade tips; and
	a seal positioned radially outwards of the blade tips, the seal comprising:
	a substrate having a substrate hardness;
	an abradable layer having an abradable layer hardness; and
	an interlayer between the substrate and the abradable layer, the interlayer having an interlayer hardness that is higher than the abradable layer hardness and higher than the substrate hardness, the interlayer thicker than the abradable layer and containing abrasive particles of which at least some abrasive particles protrude out of the interlayer and into the abradable layer, wherein the at least some abrasive particles that protrude 

23.	(Currently Amended) A method for tip clearance control for a gas turbine engine, comprising:
	abrading an abradable interlayer 

24.	(Currently Amended) The method 

25.	(Currently Amended) The method abradable 

26.	(Currently Amended) The method 

Reasons for Allowance
Claims 1-5, 7-11, 13-17 and 20-26 are allowed in view of the Examiner’s Amendment above and the Patent Trial and Appeal Board decision on 03/31/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747